Title: Thomas Jefferson to James Ogilvie, 4 August 1811
From: Jefferson, Thomas
To: Ogilvie, James


          
            
                  Dear Sir 
                   
                     Monticello 
                     Aug. 4. 11.
             Your favor of May 24. was very long on it’s passage to me. it gave us all pleasure to learn from yourself the progress of your peregrination, and your prospect of approaching rest, for a while, among our Western brethren. of  ‘restfor the body, some, none for the mind.’ to that, action is said to be all it’s joy: and we have no more remarkeable proof of it than in yourself. the newspapers have kept us informed of the splendid course you have run, and of the flattering impressions made on the public mind, & which must have been so grateful to yourself. the new intellectual feast you are preparing for them in your Western retirement, will excite new appetites, and will be hailed like the returning sun, when he reappears in the East. your peripatetic enterprise, when first made known to us, alarmed our apprehensions for you, lest the taste of the times, and of our country, should not be up to the revival of this classical experiment. much to their credit however, unshackled by the prejudices which chain down the masses 
                  minds of the common mass of Europe, the experiment has proved that, where thought is free in it’s range, we need never fear to hazard what is good in itself. this sample of the American mind is an additional item for the
			 flattering picture your letter presents of our situation, and our prospects. I firmly believe in them all; and 
                  
                  that human nature has never looked forward, under circumstances so auspicious, either for the sum of happiness, or the spread of
			 surface provided to recieve it. 
                  very
			 contrary opinions are inculcated in Europe, and in England especially, where I much doubt if you would be tolerated in presenting the views you propose.
			 the English have been a wise, a virtuous & truly estimable people. but commerce and a corrupt government have rotted them to the core. every generous, nay every just sentiment, is absorbed in
			 the
			 thirst for gold. I speak of their cities, which we may certainly pronounce to be ripe for despotism, and fitted to no other government. whether the leaven of the agricultural body is sufficient
			 to
			 regenerate the residuary mass, and maintain it in a sound state, under any reformation of government, may well be doubted. nations, like individuals, wish to enjoy a fair reputation. it is
			 therefore
			 desireable for us that the slanders on our country, disseminated by hired or prejudiced travellers, should be corrected. but politics, like religion, hold up the torches of martyrdom to the
			 reformers
			 of error. nor is it in the theatre of Ephesus alone that tumults have been excited when the crafts were in danger. you must be cautious therefore in telling unacceptable
			 truths beyond the water.You wish me to suggest any subject
			 which
			 occurs to myself as fit for the rostrum. but your own selection has proved you would have been aided by no counsel, and that you can best judge of
			 the topics which open to your own mind a field for developement, and promise to your hearers instruction better adapted to the useful purposes of society, than the weekly disquisitions of their
			 hired
			 instructors. all the efforts of these people are directed to the maintenance of the artificial structure of their craft, viewing but as a subordinate concern the inculcation of morality. if we
			 will
			 but be Christians according to their schemes of Christianity, they will compound good naturedly with our immoralities.
            Cannot your circuit be so shaped as to lead you through our neighborhood on your return? it would give us all pleasure to see you, if it be only en passant, for after such a survey of varied country, we cannot flatter ourselves that ours would be the selected residence. but whether you can visit us or not, I shall always be happy to hear from you, & to know that you succeed in whatever you undertake. with these assurances accept those of great esteem & respect from myself & all the members of my family.
            
              Th:
              Jefferson
          
          
            P.S. since writing the above, an interesting subject occurs. what would you think of a discourse on the benefits of the union, and the miseries which would follow a separation of the states, to be 
                     
                     
                     
                     exemplified in the eternal & wasting wars of Europe, in the pillage & profligacy to which these lead, and the abject oppression and degradation to which they reduce it’s inhabitants? painted by your vivid pencil, what could make deeper impressions and what impressions could come more home to our concern or kindle a livelier sense of our present blessings?
          
        